DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election of Group I invention filed on 27 January 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Currently, claims 1, 2, 5, 6, 8, 9, 12-15, 19, 24, 25, 32-36, 43 and 44 are pending, and claims 1, 2, 5, 6, 8, 9, 12-15 and 19 are under consideration. Claims 24, 25, 32-36, 43 and 44 are withdrawn from further consideration as being drawn to a non-elected invention. 

Formal Matters:
Priority acknowledgement
This application claims benefit of U.S. provisional application 62/890,017 filed 08/21/2019, which is acknowledged.  

Claims
Applicant is advised that should claim 14 be found allowable, claims 15 and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  The limitations recited in claims 15 and 19 are already included in claim 14 because claim 14 is dependent from claim 12 (indirectly), which already recites these limitations.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 2, 5, 6, 8, 9, 12-15 and 19 are objected to for the following informalities, appropriate correction is required for each item:
, wherein …” (adding a “,”).  Claims 5, 6, 8, 9, 12-15 and 19 are objected to for the same reason.  
Claim 6 is further objected to for the recitation “wherein intravenous administrations”; the following is suggested: “wherein the intravenous administrations”, since it is a dependent claim.  
Claim 8 is further objected to for the recitation “The method of claim 1 wherein subcutaneous administrations …”; the following is suggested: “The method of claim 5, wherein the subcutaneous administrations …”, since it is a dependent claim; and there is no “administrations” in claim 1, from which claim 8 is dependent.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite for the recitation “at least about 9, 10, 11, 12, 13, … or 50 pg/ml” because it is unclear what range of the IL-22 level is covered by “at least about”; i.e., for instance, is 7 or 8 pg/ml (for example) at least about 9 pg/ml?  The metes and bounds of the claim, therefore, cannot be determined.  The claim is further indefinite it is unclear what the scope of the claim is, i.e., is it “at least about 9 pg/ml” or “at least about 50 pg/ml”?  As all of “9, 10, 11, 12, 13, … or 50 pg/ml” are embraced by “at least about 9 pg/ml”, it is unclear why higher levels of “10, 11, 12, 13, … or 50 pg/ml” are needed here since only the lowest pg/ml would be pertinent.  The claim is further indefinite for the recitation “wherein a biological sample of the subject has an IL-22 level …” because "wherein" clause is usually used to further limit on the element or step that the wherein 

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sands et al. (Gastroenterology. 2017 Jul;153(1):77-86).
Sands discloses a phase 2a study of efficacy and safety of MEDI2070 (brazikumab, an anti-IL-23p19 antibody) in patients with moderate to severe Crohn's disease (CD), wherein patients were randomly assigned (1:1) to groups given MEDI2070 (700 mg) or placebo intravenously at weeks 0 and 4; and received open-label MEDI2070 (210 mg) subcutaneously every 4 weeks from weeks 12 to 112; and wherein the patients treated with MEDI2070 showed clinical improvement (abstract, for example).  Therefore, the reference anticipates claims 1, 5, 6, 8 and 9.  Additionally, Sands teaches that about 50% of the patients tested have an increased serum level of IL-22 (>15.6 pg/mL) (page 80, Table 1); and that baseline serum IL22 concentrations with a median value of at least 15.6 pg/mL were associated with an increased likelihood of clinical response and clinical remission at week 8 in patients receiving MEDI2070 (Figures 3B and C), whereas patients receiving MEDI2070 with concentrations below this threshold had clinical response and remission rates similar to patients receiving placebo, suggesting that IL22 may have value as a potential predictive biomarker (page 83, 2nd column, 2nd paragraph).  As such, the reference also anticipates claim 2.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 8, 9, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sands et al. (Gastroenterology. 2017 Jul;153(1):77-86), as applied to claims 1, 2, 5, 6, 8 and 9 above, and further in view of Georgantas et al. (US 2018/0252728, 9/6/2018, with the effective filing date of 9/17/2015; or its patent US 11016099, 5/25/2021). 
The teachings of Sands are reviewed above.  Sands does not teach the specific dose regimen as recited in claim 12, nor the antibody CDR sequences as recited in claim 13.
Georgantas teaches the anti-IL23 antibody MEDI2070 (brazikumab) or antigen-binding fragment thereof, which comprises the heavy chain (HC) of SEQ ID NO: 15 and the light chain  of SEQ ID NO: 16; or the VH of SEQ ID NO: 5 and the VL of SEQ ID NO: 6 (page , [0041]), which comprise the present SEQ ID NO:3-8, respectively, with 100% sequence identity.  Additionally, Georgantas teaches methods of treating an IL23-mediated disease such Crohn's disease with an antibody targeting IL23 such as MEDI2070 in a sufficient amount and/or at sufficient interval to achieve and/or maintain a certain quantity of IL23-specific antibody per volume of serum, including various regimens with different amounts and intervals, for example,  
a fixed dose is between 10 and 1000 mg/dose or higher, or about 210 mg/dose or about 700 mg/dose, or is, among others, 240 mg and 720 mg (pages 26-27, [0236], [239] and [241], and 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat Crohn's disease with MEDI2070 (brazikumab) with a regimen comprising induction (loading) and maintenance therapy, wherein the CD patient has an increased level of IL-22, following the teachings of Sands.  The person of ordinary skill in the art would have been motivated to do so for disease treatment, and reasonably would have expected success because Sands has demonstrated that the patients treated with MEDI2070 showed clinical improvement.  With respect to the specific regimen recited in claim 12: “(a) 720 - 1440 mg on or about days 1, 29, and 57 delivered intravenously, followed by (b) about 240 mg delivered subcutaneously on or about day 85 and about every 4 weeks thereafter through at least week 48”, although Sands does not teach the exact regimen, Sands’ doses of 700 mg and 210 mg are close to 720 mg and about 240 mg, respectively.  In addition, given that the amount of a composition administered to the subject will depend on the individual’s condition, and the degree, severity and type of disease; the skilled artisan will be able to determine appropriate dosages depending on these and other factors (by Georgantas).  Further, Georgantas teaches various regimens with different dose and interval combinations, which suggests that different regimens can be suitable for treating a disease.  Furthermore, given the broad dose range recited in the claim (“720 - 1440 mg”), one skilled in the art would have to determine a specific therapeutically effective amount suitable for a patient within the scope of sound medical judgment, as the dose level will depend upon a variety of factors.  Such determination is well In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also, MPEP 2144.05, II. A..
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.

Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/10/22